ORDER

PER CURIAM.
Defendant was tried by a jury and found guilty of one count of forcible sodomy, section 566.060, RSMo Cum.Supp.1990, and one count of attempt to commit forcible rape, section 566.030. Defendant appeals from the judgments on both convictions. Defendant was sentenced by the court as a prior offender to two concurrent life sentences. Defendant also appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rules 30.25(b) and 84.16(b).